Title: Enclosure: Congressional Resolution: A State of Facts, December 1777
From: Continental Congress,Lee, Richard Henry,Duer, William,Dana, Francis
To: 


      A State of Facts
      That by the return of ordinance and stores taken from the enemy in the Northern department from the 19 Sept. to 17 Oct. inclusive it appears, there were only 4647 muskets, which are returned “unfit for service,” 3477 bayonets without scabbards, 638 cartouch boxes, 1458 cutlasses without scabbards, 6000 dozen musket cartridges, 1135 ready or fixed shot for 32 peices of cannon, and only 15 barrels grained 2 barrels mealed powder.
      That on the 16 Octr. after the preliminary articles were agreed, and the treaty drawn up in due form, and approved by General Burgoyne, and his approbation and ready concurrence in every article signified by Capt. James Henry Craig to Col. Wilkinson, Genl. Burgoyne manifested a disposition to break off and commence hostilities.
      That by the 2d. preliminary article of Major Gen. Gates which was agreed to by Lieut. Genl. Burgoyne, the officers and soldiers were permitted to keep the baggage belonging to them: and by the 4th. preliminary article of Lieut. General Burgoyne, agreed to by Major Gen. Gates, “no baggage was to be molested or searched, the lieut. genl. giving his honor, that there are no public stores secreted therein.”
      
      That notwithstanding this cartouch boxes were carried away.
      That at the capitulation of St. Johns on 2d. Nov. 1775, whereby the officers and men were to retain their baggage and effects, and to deliver up their arms, the cartouch boxes and other military accoutrements were delivered up.
      That these things being known, Congress issued an order to take descriptive lists of the non commissioned officers and privates comprehended in the convention of Saratoga, as a security, that what yet remained of the convention to be fulfilled by them might be complied with. That on the 20th. Novr. Gen. Burgoyne refused those lists, and on the 23d. of the same month justified his refusal; and asserts that Sir Guy Carlton and himself released from Canada many hundred prisoners troops upon their bare parole if not serving against the King ’till exchanged; and that they have since, had no other dependance than that of public faith, that those men have not been indiscriminately employed in arms.
      That notwithstanding this assertion, it appears from the original list of the prisoners released from Canada, now lodged with Congress, that the provinces, counties, and towns, to which the prisoners released belonged, were annexed to their respective names; which for the greater security of the conquering party, were in the hand writing of the respective prisoners.
      That the fifth preliminary article of Lieut. Genl. Burgoyne viz “upon the march the officers are not to be separated from their men, and in quarters the officers are to be lodged according to rank, and are not to be hindered from roll-callings and other necessary purposes of regularity” was “agreed to” by Major Genl. Gates “as far as circumstances will admit.”
      That in his letter of the 14th. Novr. to Major Gen. Gates, Lieut. Genl. Burgoyne complains that “the officers are crouded into barracks, six and seven in a room of about ten feet square, and without distinction of rank” and that “he and Genl. Phillips after being amused with promises of quarters for 8 days together, are still in a dirty small miserable tavern” &c. and concludes with this paragraph and charge “while I state to You Sir this very unexpected treatment, I intirely acquit M. Gen. Heath, and every gentleman of the military department, of any inattention to the public faith engaged in the convention. They do what they can; but while the supreme powers of the State, are unable or unwilling to enforce their authority, and the inhabitants want the hospitality or indeed the common civilisation to assist Us without it, the public faith is broke, and we are the immediate sufferers.”
      That application has been made by Lieut. Genl. Burgoyne to Gen. Washington for leave to embark with the troops at Rhode-Island, or some port in the Sound.
      That Genl. Howe has sent transports to Rhode-Island to take them in there.
      That Genl. Pigot in a letter of the 5 Decr., informs Gen. Burgoyne, that the Reasonable man of war with 26 transports from the Delaware, were arrived off the harbour’s mouth.
     